Citation Nr: 1731814	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  11-08 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a back disability.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to January 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction of the case now resides with the RO in Honolulu, Hawaii.

In April 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has a back disability, which began during active duty or is related to an incident in service.


CONCLUSION OF LAW

The criteria for service connection for a back disability, to include degenerative joint disease, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board allows the benefit sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131. 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Under 38 C.F.R. § 3.303 (b), claims for chronic diseases enumerated in 38 C.F.R. § 3.309 (a) benefit from a relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms, such as joint pain for degenerative joint disease, does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

As discussed above, not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309 (a).  Walker, 708 F.3d at 1338.  Thus, if the Veteran does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity of symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met.  Id. at 1338-39.  Because the Veteran has been diagnosed as having degenerative joint disease of the right elbow as will be explained below, and arthritis is defined as a chronic disease listed in section 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities do apply and the claim may be established with evidence of a chronicity in service or a continuity of symptomatology after service.  See Id. 708 F.3d at 1338-39. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The first element under Shedden is met.  At a July 2009 VA examination, the VA examiner diagnosed the Veteran with degenerative joint disease of the thoracic and lumbar spine.  Similarly, at the November 2010 VA examination, the Veteran was diagnosed with degenerative joint disease of the thoracolumbar spine.  As such, the Veteran has a present disability for VA purposes.  

Likewise, the second element under Shedden is met.  The Veteran's DD Form 214, service documentation, and lay statements strongly suggest that some of Veteran's active service constitutes combat. Specifically, amongst other service awards, the Veteran earned a Bronze Star.  See the Veteran's DD Form 214.  The Veteran's military occupational specialty (MOS) was reported as being an armor crewman.  At his April 2017 hearing, the Veteran asserted that his current back condition did not exist prior to his time in service.  The Veteran stated that he had "20 years of service in tanks which is a very physical world."  See Hearing Transcript at 2, 3.  The Veteran testified that he was experiencing back problems in 1996 when he was discharged from service, and that these back problems required him to change careers.  Hearing Transcript at 3.  The Veteran testified that the duties associated with his armor crewman Military Occupational Specialty (MOS) required lifting heavy bullets which weighed 65 pounds each.  Hearing Transcript at 5.  The Veteran also testified that he was ejected from a tank and was the recipient of a Bronze Start which was awarded due to his service in Operation Desert Storm.  Hearing Transcript at 5.  Most notably, the Veteran testified that he has experienced back pain continuously since his time in service.  Hearing Transcript at 6.

Thus, the Veteran's combat participation is established, and the relaxed standard of proof pertaining to service incurrence for combat-related claims applies.  See 38 U.S.C.A. § 1154 (b) (West 2014).  Specifically, if a combat veteran presents satisfactory lay or other evidence of service incurrence or aggravation of a disease or injury, which is consistent with the circumstances or hardships of his service, then an evidentiary presumption of service connection arises and the burden shifts to the government to disprove service incurrence or aggravation by clear and convincing evidence.  See 38 U.S.C.A. § 1154 (b); Collette v. Brown, 82 F.3d 389, 393-94 (Fed. Cir. 1996).  The evidentiary record does not provide sufficient evidence to rebut the presumption; thus, the in-service incurrence element of service connection is met in this case with respect to the Veteran's back disability.  

As such, the crux of this case hinges on whether there is an etiological relationship between the Veteran's back disability and his military service.  As discussed above, the Veteran's claim for service connection for a back disability (degenerative joint disease) may be established with evidence of a continuity of symptomatology after service.  Importantly, the Veteran reported having recurrent back pain on his September 1995 report of medical history at separation.  The Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159 (b) (2016).  As previously noted, the Veteran testified at the April 2017 Board hearing that his duties associated with being an armor crewman required him to lift heavy bullets, weighing approximately 65 pounds each and on one occasion, he was ejected from a tank.  The Veteran indicted that he experienced back pain continuously since his time in service.  See the Board hearing transcript.  

However, the VA medical opinions have provided negative nexus opinions.  The Veteran was afforded a VA spine examination in July 2009.  The Veteran reported that he did not recall when he first injured his back, but stated that he was seen in service for low back pain after loading duffle bags on a truck.  The Veteran stated that he did a lot of heavy lifting in service, as part of his job.  He reported being seen by a chiropractor in 2008.  The Veteran stated that he experienced mid to low back pain every morning.  The examiner noted that the Veteran's service treatment records (STRs) included a notation dated November 1977 at which time the Veteran sought treatment for thoracic pain due to lifting duffle bags, and informed the clinician that he had injured vertebrae several years earlier in a motor bike accident.  Physical examination revealed objective evidence of pain with motion, and objective evidence of pain after repetitive motion.  X-rays taken in connection with the examination revealed mild degenerative changes of the thoracic spine and moderate degenerative narrowing especially at L5-S1 of the lumbosacral spine.  The examiner diagnosed the Veteran with degenerative joint disease of the thoracic and lumbar spine.  The examiner opined that it was "less likely as not" that the Veteran's current back condition was a result of back strain.  The examiner stated that there was no evidence of a service related chronic back condition because there were no medical records to review in the Veteran's file after documented low back strain in service in May 1994 until he was seen in July 2006 for back pain, twelve years later.  The examiner stated, "At the present time there is insufficient clinical evidence to warrant a diagnosis of any acute or chronic disorder or residuals thereof."

The Veteran underwent another VA spine examination in November 2010.  The Veteran reported that he did not recall when he first had back pain or if he injured his back, but stated that his service medical records revealed treatment for back pain in 1976 and that he experienced intermittent mid and lower back pain after that.  He did not recall when he was first seen after his discharge from service, but reported seeing a chiropractor in 2008.  The Veteran complained of experiencing mid to low back pain every morning, with standing after one to two hours and occasionally with lifting.  The examiner documented objective evidence of pain on active range of motion and objective evidence of pain following repetitive motion.  The examiner also reviewed July 2009 x-ray reports.  The examiner diagnosed the Veteran with degenerative joint disease of the thoracolumbar spine.  The examiner provided a general opinion in which she stated that a "review of the Veteran's claims file to include that of his STR's does not support the onset of the currently diagnosed claimed conditions during service with development of a chronically disabling pattern to a compensable degree within the 1st year of separation from the military."  The examiner opined that the Veteran's "currently diagnosed claimed conditions are less likely as not caused by, related to or permanently aggravated by military service."

Therefore, although there is no positive opinion of record, the Board has conceded injury or disease during combat service, and the Veteran has a currently diagnosed back disability for VA benefit purposes.  Finally, there is competent and credible testimony indicating ongoing back problems since service.  As such, all reasonable doubt is resolved in the Veteran's favor, and service connection for a back disability, to include degenerative joint disease, is granted.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. § 3.102.  


ORDER

Service connection for a back disability is granted. 




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


